Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The amended independent claim now reads as follows, “A traffic control system comprising: a railroad crossing control system comprising a constant warning time device with a control unit configured to produce multiple signals, and wherein the railroad crossing control system comprises a termination shunt arranged at a first predetermined position of a railroad track, the first predetermined position corresponding to a first approach length required for a first warning time for the constant warning time device, a wheel sensing system comprising at least one sensor connected to a rail of [[a]] the railroad track at a second predetermined position, the second predetermined position corresponding to a second approach length required for a second warning time, wherein the second approach length and the second warning time are greater than the first approach length and the first warning time, a communication network interfacing with the railroad crossing control system and the wheel sensing system and adapted to transmit data, and a traffic control unit controlling a plurality of traffic signals of a signalized road intersection, the traffic control unit being operably coupled to the constant warning time device, wherein the wheel sensing system provides speed values of a rail vehicle travelling on the railroad track, and wherein the speed values are transmitted to the railroad crossing control system via the communication network for producing a preemption signal for the traffic control unit, and wherein the traffic control unit initiates a preemption sequence for the traffic signals based on the preemption signal.” 
 During the time of the said invention, the closest prior art Fries  (US 20140350767 A1) and Hilleary (US 20120286103 A1) fail to teach both a termination shunt trigger warning mechanism at a given distance to a crossway of a  railway track as well as a wheel sensing warning mechanism at a different distance from the termination shunt to the crossway, both working simultaneously to effectively warn vehicles arriving at a railroad crossway.  The said prior art only mention one mechanism conducting the warning signal to incoming vehicles.  As a result, the examiner acknowledges the applicant’s disclosure as novel/patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685